Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 1 of 21 PageID #: 14819



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 BRISTOL-MYERS SQUIBB COMPANY and
 PFIZER INC.,

        Plaintiffs,

                v.                                     C.A. No. 17-cv-374-LPS
                                                       (CONSOLIDATED)
 AUROBINDO PHARMA USA INC. and
 AUROBINDO PHARMA LTD.,

        Defendants.


            PLAINTIFFS’ PROPOSED FINDINGS OF FACT ON
SUNSHINE LAKE PHARMA CO., LTD. & HEC PHARM USA INC.’S INFRINGEMENT

 Dated: December 20, 2019
                                               Joseph J. Farnan, Jr. (Bar No. 100245)
 Of Counsel:                                   Brian E. Farnan (Bar No. 4089)
                                               Michael J. Farnan (Bar No. 5165)
 William F. Lee (admitted pro hac vice)        FARNAN LLP
 Kevin S. Prussia (admitted pro hac vice)      919 N. Market Street, 12th Floor
 Andrew J. Danford (admitted pro hac vice)     Wilmington, DE 19801
 Timothy A. Cook (admitted pro hac vice)       Tel: (302) 777-0300
 WILMER CUTLER PICKERING                       Fax: (302) 777-0301
  HALE AND DORR LLP                            farnan@farnanlaw.com
 60 State Street                               bfarnan@farnanlaw.com
 Boston, MA 02109                              mfarnan@farnanlaw.com
 Tel: (617) 526-6000
 Fax: (617) 526-5000                           Counsel for Plaintiffs Bristol-Myers Squibb
                                               Company and Pfizer Inc.
 Amy K. Wigmore (admitted pro hac vice)
 William G. McElwain (admitted pro hac vice)
 Heather M. Petruzzi (admitted pro hac vice)
 WILMER CUTLER PICKERING
  HALE AND DORR LLP
 1875 Pennsylvania Avenue NW
 Washington, DC 20006
 Tel: (202) 663-6000
 Fax: (202) 663-6363
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 2 of 21 PageID #: 14820



                                           TABLE OF CONTENTS

      I.     Background .....................................................................................................1
      II.    The ’945 Patent ...............................................................................................1
             A.         Asserted Claims ..................................................................................1
             B.         Claim Construction .............................................................................3
             C.         Level of Ordinary Skill in the Art .......................................................4
      III.   Sunshine Lake Infringes the Asserted Claims of the ’945 Patent...................4
             A.         Common Technical Background .......................................................4
                       1.       Technical Experts.......................................................................4
                       2.       Crystalline and Amorphous Materials in
                                Pharmaceutical Compositions....................................................5
                       3.       Classical Models of Crystallization: Nucleation and
                                Crystal Growth ...........................................................................5
                       4.       X-Ray Powder Diffraction (XRPD)...........................................7
             B.         “Wherein Apixaban Comprises Crystalline Apixaban
                        Particles” .............................................................................................8
                       1.       Dr. Atwood’s XRPD Testing Shows the Presence of
                                Crystalline Apixaban Particles in Sunshine Lake’s
                                ANDA Products .........................................................................9
                       2.       Sunshine Lake’s Internal Documents and Witnesses
                                Confirm that Crystalline Apixaban Can Form in
                                Sunshine Lake’s ANDA Products ...........................................11
                       3.       Dr. Brittain’s Testing Was Insufficient ....................................12
                       4.       Dr. Brittain Confirmed There Is a Genuine Peak at 12.4
                                Degrees in Dr. Atwood’s Analysis of Sunshine Lake’s
                                ANDA Product.........................................................................13
             C.         The Crystalline Apixaban Particles in Sunshine Lake’s
                        ANDA Products Have a D90 Equal to or Less than about 89
                        Microns .............................................................................................14
             D.         Conclusion ........................................................................................17




                                                               –i–
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 3 of 21 PageID #: 14821



                          TABLE OF ABBREVIATIONS

 Abbreviation      Description

 ’208 Patent       U.S. Patent No. 6,967,208 (JTX-1)

 ’945 Patent       U.S. Patent No. 9,326,945 (JTX-2)

 ANDA              Abbreviated New Drug Application

 Asserted Claims   For the ’208 Patent, claims 13 and 104.
                   For the ’945 Patent, claims 21 and 22.

 FDA               United States Food and Drug Administration

 BMS               Bristol-Myers Squibb Co.

 Pfizer            Pfizer, Inc.

 Plaintiffs        BMS and Pfizer

 Sigmapharm        Sigmapharm Laboratories, LLC

 Sunshine Ltd.     Sunshine Lake Pharma Co., Ltd.

 HEC               HEC Pharm USA Inc.

 Sunshine Lake     Sunshine Ltd. and HEC

 Unichem           Unichem Laboratories, Ltd.

 Defendants        Sigmapharm, Sunshine Lake, and Unichem

 UF                Uncontested Facts (D.I. 672, Ex. 1)

 POSA              Person of ordinary skill in the art. For the ’208 Patent, a POSA would
                   have the characteristics described at UF ¶ 20 as of September 21, 2001;
                   for the ’945 Patent, a POSA would have the characteristics described at
                   UF ¶ 31 as of February 24, 2011.

 XRPD              X-ray Powder Diffraction




                                          – ii –
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 4 of 21 PageID #: 14822



I.      Background

         1.      Eliquis® is an FDA-approved anticoagulant that is indicated to treat and reduce

the risk of certain cardiovascular disorders. Tr. 1281:13-1286:24 (Kowey); UF ¶¶ 35, 41-43;

PTX-325.4.

         2.      Apixaban is the active ingredient in Eliquis®. UF ¶ 35. The chemical name for

apixaban is 1-(4-methoxyphenyl)-7-oxo-6-[4-(2-oxo-1- piperidinyl)phenyl]-4,5,6,7-tetrahydro-

1H-pyrazolo-[3,4-c]pyridine-3-carboxamide. UF ¶ 36.

         3.      These consolidated cases concern U.S. Patent Nos. 6,967,208 and 9,326,945, both

of which are listed in the FDA’s Orange Book in connection with Eliquis®. UF ¶ 51. The ’208

Patent was not challenged by and therefore not asserted against Sunshine Lake.

         4.      BMS and Pfizer jointly own the ’945 Patent. UF ¶ 26. The ’945 Patent’s priority

date is no later than February 24, 2011, UF ¶¶ 29-30, and it will expire February 24, 2031, UF

¶ 27.

         5.      Sunshine Lake submitted ANDA No. 209994 to the FDA seeking approval to

engage in the commercial manufacture, use, or sale of apixaban oral tablets 2.5 mg and 5 mg.

UF ¶ 63. ANDA No. 209994 contained a certification pursuant to 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV) for the ’945 Patent. Id. “Sunshine Lake’s ANDA products” refers to the

2.5 mg and 5 mg apixaban oral tablets that are the subject to ANDA No. 209994.

         6.      Sunshine Lake contests infringement of the ’945 Patent.

II.     The ’945 Patent

        A.    Asserted Claims

         7.      Plaintiffs asserted claims 21 and 22 of the ’945 Patent. Tr. 322:6-8 (Atwood);

D.I. 677. Claims 21 and 22 depend from independent claim 12 and add that the compositions




                                                –1–
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 5 of 21 PageID #: 14823



comprise 2.5 or 5 mg of apixaban, respectively. ’945 Patent (JTX-2) at 10:46-49; Tr. 345:21-23

(Atwood), 602:12-23 (Berkland).

       8.     Claim 12 provides as follows:

              A solid pharmaceutical composition comprising a therapeutically
              effective amount of apixaban and a pharmaceutically acceptable
              diluent or carrier,
                  wherein apixaban comprises crystalline apixaban particles,
                  wherein the crystalline apixaban particles have a D90 equal to or
                      less than about 89 µm, and
                  wherein, as measured using a USP Apparatus 2 at a paddle
                      rotation speed of 75 rpm in 900 ml, of a dissolution medium
                      at 37° C., at least 77 wt % of apixaban in the pharmaceutical
                      composition dissolves within 30 minutes in the dissolution
                      medium, and the dissolution medium is 0.05 M sodium
                      phosphate at a pH 6.8 containing 0.05% sodium lauryl
                      sulfate.

       9.     The claims are directed to a solid pharmaceutical composition. Tr. 1191:15-18

(Genck), 1348:24-1349:7 (Chambliss), 1666:19-1667:9 (Myerson). A POSA would understand

a solid pharmaceutical composition to refer to the finished drug product. Tr. 1191:19-22

(Genck).

       10.    The solid pharmaceutical composition comprises a “therapeutically effective

amount of apixaban and a pharmaceutically acceptable diluent or carrier,” wherein some of that

apixaban “comprises crystalline apixaban.” ’945 Patent (JTX-2) at 10:13-18; Tr. 1666:19-

1667:9 (Myerson). The “crystalline apixaban particles have a D90 equal to or less than 89 µm.”

’945 Patent (JTX-2) at 10:19-20; Tr. 1666:19-1667:9 (Myerson).

       11.    The claims also recite a specific dissolution rate of the pharmaceutical

composition “wherein, as measured using a USP Apparatus 2 at a paddle rotation speed of

75 rpm in 900 ml, of a dissolution medium at 37° C., at least 77 wt % of apixaban in the

pharmaceutical composition dissolves within 30 minutes in the dissolution medium, and the




                                              –2–
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 6 of 21 PageID #: 14824



dissolution medium is 0.05 M sodium phosphate at a pH 6.8 containing 0.05% sodium lauryl

sulfate.” ’945 Patent (JTX-2) at 10:21-27; Tr. 1666:19-1667:9 (Myerson).

       12.      Sunshine Lake disputes only two limitations: “wherein apixaban comprises

crystalline apixaban particles” and “wherein the crystalline apixaban particles have a D90 equal

to or less than about 89 microns.” Tr. 346:2-347:11 (Atwood), 1100:4-7 (Brittain); UF ¶¶ 64-67,

69.

       13.      The ’945 Patent discloses that the term “particles” refers to individual drug

substance particles, whether they exist singly or are agglomerated. ’945 Patent (JTX-2) at 3:20-

22; Tr. 348:6-22 (Atwood). Thus, the analysis of the particle size limitation addresses the

apixaban particles in the agglomerate, not the agglomerate itself. ’945 Patent (JTX-2) at 3:22-

29; Tr. 348:6-349:10 (Atwood).

      B.     Claim Construction

       14.      The Court construed “apixaban particles have a D90” to have its plain and

ordinary meaning. UF ¶ 34. The plain meaning is that 90% of the apixaban particles by volume

have a diameter of less than or equal to 89 microns. UF ¶ 34; Tr. 347:23-348:5 (Atwood).

       15.      The ’945 Patent does not require measurement of apixaban particle size by any

particular method or require measuring the starting API. D.I. 380, 10; Tr. 643:11-15 (Berkland),

1191:23-1192:7 (Genck), 1349:8-10 (Chambliss), 1716:12-17 (Myerson).

       16.      The parties agreed that all terms not construed by the Court should have their

plain and ordinary meaning. UF ¶ 34; D.I. 182 at 2.

       17.      The parties’ experts agree that the plain meaning of “wherein apixaban comprises

crystalline apixaban particles” includes any amount of crystalline apixaban that can be detected.

Tr. 350:10-14 (Atwood), 968:18-24, 995:14-20 (Zaworotko), 1101:3-6 (Brittain).



                                                –3–
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 7 of 21 PageID #: 14825



       18.        The claim language does not specify any particular percentage of apixaban that

must be crystalline. Tr. 350:10-14 (Atwood), 967:9-17, 968:18-24, 995:14-20 (Zaworotko),

1100:21-1101:6 (Brittain).

     C.      Level of Ordinary Skill in the Art

       19.        Plaintiffs’ experts opined that a POSA for the ’945 Patent is:

                  A person that has a Ph.D. or Master’s degree or a Bachelor’s degree
                  with commensurate experience in chemistry, chemical engineering,
                  pharmacy, pharmaceutical science or an equivalent discipline and
                  has an understanding of the properties of active pharmaceutical
                  ingredients, the design of solid pharmaceutical dosage forms, and
                  knows or has access to techniques to characterize solid
                  pharmaceutical products.

UF ¶ 31.

       20.        The Defendants’ experts offered a similar POSA definition. Id. ¶ 32. The parties

agree that “the opinions offered by each side’s experts as to the validity and infringement of the

’945 Patent do not change based on which of the two definitions . . . is applied.” Id. ¶ 33.

III. Sunshine Lake Infringes the Asserted Claims of the ’945 Patent

     A.      Common Technical Background

             1.    Technical Experts

       21.        Dr. Atwood is Plaintiffs’ expert addressing infringement of the ’945 Patent by

Sigmapharm and Sunshine Lake. Tr. 318:20-24 (Atwood). Dr. Atwood is a Professor of

Chemistry at the University of Missouri, and he has worked on the preparation and analysis of

pharmaceutical formulations for about 40 years. Tr. 319:19-25 (Atwood); PTX-788.

       22.        Dr. Brittain is Sunshine Lake’s expert with respect to the ’945 Patent

infringement analysis. Tr. 1051:9-19 (Brittain). He currently operates his own consultancy and




                                                 –4–
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 8 of 21 PageID #: 14826



has experience in both academia and the pharmaceutical industry. Tr. 1047:10-17, 1048:10-23

(Brittain).

        23.        Dr. Zaworotko1 is Sigmapharm’s expert with respect to the ’945 Patent

infringement analysis. Tr. 902:2-4 (Zaworotko). He is a professor of crystal engineering at the

University of Limerick. Tr. 903:11-904:19 (Zaworotko).

              2.    Crystalline and Amorphous Materials in Pharmaceutical Compositions

        24.        Pharmaceutical compositions are made up of an active pharmaceutical ingredient

(or API) and one or more excipients. Tr. 325:11-24 (Atwood). An API is the active ingredient

that treats a disease, and an excipient is a component that is not the active ingredient. Tr.

325:11-15, 325:25-326:3 (Atwood). Here, the API is apixaban. Tr. 325:16-18 (Atwood).

        25.        A crystalline particle contains a substance with molecules in a long-range order

called a crystal lattice or array. Tr. 326:4-9 (Atwood), 969:2-8 (Zaworotko). All crystals are

particles. Tr. 1669:16-20 (Myerson).

        26.        Amorphous materials lack long-range order. Tr. 326:22-327:1 (Atwood).

Crystalline and amorphous forms can coexist, but amorphous materials will tend to convert to a

lower-energy crystalline form. Tr. 327:2-329:3 (Atwood); PTX-367 at BMSAPIXE_0000183.

              3.    Classical Models of Crystallization: Nucleation and Crystal Growth

        27.        Crystals form by a process called nucleation when molecules come together to

form a lower-energy crystal array. Tr. 330:2-9 (Atwood). When crystals first form, they will be

on the order of a few nanometers across in size. Tr. 330:19-22, 424:7-15 (Atwood). 89 microns

is 89,000 nanometers. Tr. 424:13-15 (Atwood).


  1
    Although Dr. Zaworotko was not retained by Sunshine Lake, Sunshine Lake’s expert, Dr.
Brittain, endorsed Dr. Zawortoko’s testimony with respect to background issues including crystal
structure and XRPD. Tr. 1055:11-18 (Brittain).


                                                  –5–
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 9 of 21 PageID #: 14827



       28.     After nucleation, a crystal grows by converting surrounding amorphous material

to crystalline form, so molecules join the lower-energy crystalline array. Tr. 331:1-7 (Atwood).

       29.     The classical models of nucleation and crystal growth were known in the art as of

2010 and apply to solid pharmaceutical compositions. Tr. 332:22-333:2 (Atwood). Amorphous

materials can convert to crystalline materials in a tablet formulation. Tr. 1104:16-19 (Brittain).

       30.     Crystal growth is limited by the amount of material able to be converted to

crystalline form, so excipients surrounding a region of crystalline and amorphous material will

limit the ultimate size of the crystalline particle. Tr. 332:1-21 (Atwood). Sunshine Lake’s

expert, Dr. Brittain, agreed that the hypothesis that apixaban particles form and become

immobilized by a surrounding layer of povidone is plausible. Tr. 1118:13-1119:3 (Brittain).

       31.     The parties’ experts agree that nucleation and crystal growth are valid models.

Tr. 332:22-333:2 (Atwood), 924:6-17, 971:9-11 (Zaworotko), 1103:7-13 (Brittain). Dr.

Zaworotko agreed that once you have nucleation in a composition, crystal growth requires

continued mobility. Tr. 971:4-11 (Zaworotko). He also testified that crystal growth or

crystallization comes after nucleation. Tr. 934:14-935:1 (Zaworotko).

       32.     Both Sunshine Lake’s and Sigmapharm’s manufacturing processes involve rapid

drying and a small amount of apixaban relative to other ingredients in the ANDA products. Tr.

383:3-10, 426:13-2 (Atwood), 928:15-930:8 (Zaworotko), 1056:16-1057:8, 1058:6-1059:10

(Brittain). In both, inhibiting molecular mobility of apixaban limits crystal growth. Tr. 383:3-

384:9 (Atwood), 923:3-15, 971:4-11 (Zaworotko). In particular, the excipient povidone is

known to limit crystal growth. Tr. 934:17-935:1 (Zaworotko), 1097:19-1098:16 (Brittain)




                                               –6–
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 10 of 21 PageID #: 14828



              4.     X-Ray Powder Diffraction (XRPD)

        33.        The experts agree that XRPD is an appropriate method for identifying the

 presence of crystalline apixaban particles and distinguishing between crystalline and amorphous

 materials. Tr. 335:14-336:13 (Atwood), 914:2-16 (Zaworotko), 1055:11-18 (Brittain).

        34.        The United States Pharmacopeia teaches that identification of the phase

 composition of an unknown sample by XRPD can be based on visual comparison of a portion of

 its XRPD pattern to a known reference. Tr. 339:21-340:4 (Atwood), 972:9-15 (Zaworotko).

        35.        The ’945 Patent lists six characteristic peaks of crystalline apixaban form N-1 and

 establishes a margin of error of 0.1 degrees. Tr. 340:16-341:13, 353:22-354:9 (Atwood); ’945

 Patent (JTX-2) at 4:66-5:3 & Table 2.

        36.        Dr. Zaworotko admitted that “a single sharp peak” is indicative of crystallinity.

 Tr. 969:17-19 (Zaworotko). He agreed that “if there is a sharp peak in an XRPD, this indicates

 long-range order.” Tr. 969:9-12 (Zaworotko). Dr. Brittain testified that Dr. Zaworotko’s

 explanation of crystal structure and definitions of genuine XRPD peaks are accurate. Tr.

 1055:11-18 (Brittain).

        37.        It is not necessary to match all peaks in an XRPD pattern to identify a crystalline

 material. Tr. 341:21-342:3 (Atwood), 972:20-973:9 (Zaworotko), 1055:11-18 (Brittain).

        38.        If a component is present in small amounts in a sample, a more sensitive XRPD

 method might be necessary to detect it. Tr. 343:25-344:13 (Atwood), 917:18-24, 976:15-977:19

 (Zaworotko), 1071:20-1072:17 (Brittain).

        39.        The experts agree that performing slower scans by increasing the count time per

 step increases the sensitivity of an XRPD test. Tr. 343:19-24 (Atwood), 976:15-22 (Zaworotko),

 1112:15-21 (Brittain). Count time and step time are synonymous. Tr. 979:1-4 (Zaworotko).




                                                   –7–
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 11 of 21 PageID #: 14829



        40.      The count number on the Y axis is the number of photons collected by the

 detector at a certain angle during an XRPD experiment. Tr. 334:8-19, 342:8-13 (Atwood). The

 standard deviation in a measurement is the square root of the number of counts collected. Tr.

 342:19-343:9 (Atwood). As the number of counts collected increases, the standard deviation

 decreases relative to the number of counts, so scans with higher count times are more sensitive

 than scans with lower count times and are better able to detect material in small amounts. Tr.

 343:10-24 (Atwood).

        41.      There is no dispute that increasing the count time is an appropriate method to

 detect components that are a small portion of a sample. Tr. 360:7-12 (Atwood), 917:18-24,

 976:15-977:19 (Zaworotko), 1112:11-14 (Brittain).

      B.      “Wherein Apixaban Comprises Crystalline Apixaban Particles”

        42.      Plaintiffs have proven by a preponderance of the evidence that Sunshine Lake’s

 ANDA products comprise crystalline apixaban particles. E.g., Tr. 415:22-416:22, 426:1-7

 (Atwood), 1106:16-1107:9 (Brittain), 1013:24-1014:17, 1017:6-1018:16 (Chen); DTX-996/PTX-

 948 at HECAPIX093394, 97.

        43.      The manufacturing processes for Sunshine Lake’s 5 mg and 2.5 mg tablets are the

 same. Tr. 429:2-8 (Atwood). Therefore, Dr. Atwood’s results from testing the 2.5 mg tablets

 also show that the 5 mg tablets contain crystalline apixaban. Id. Dr. Brittain agrees that the

 composition of Sunshine Lake’s 2.5 and 5 mg tablets is the same. Tr. 1123:5-13 (Brittain).

 Sunshine Lake determined that its 5 mg ANDA product from a larger lab-scale batch contained

 crystalline apixaban form N-1 based on a single peak at 17.1 in an XRPD scan. DTX-996/PTX-

 948 at HECAPIX093397; Tr. 1013:6-23, 1017:6-17 (Chen).




                                                –8–
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 12 of 21 PageID #: 14830



                1.      Dr. Atwood’s XRPD Testing Shows the Presence of Crystalline
                        Apixaban Particles in Sunshine Lake’s ANDA Products

        44.     Dr. Atwood prepared the Sunshine Lake sample for testing by lightly removing

 the coating and crushing and lightly grinding the tablet to a powder so it would be amenable to

 XRPD. Tr. 402:25-403:8 (Atwood). This is a standard sample preparation method previously

 used by Dr. Atwood and others in the field that would not affect the integrity of the sample. Tr.

 403:9-20 (Atwood). A similar method was used by Dr. Berkland, Dr. Brittain, and by

 Sigmapharm in their own testing. Tr. 618:13-16, 644:12-20 (Berkland), 981:18-982:2

 (Zaworotko), 1123:14-21 (Brittain).

        45.     Dr. Atwood performed XRPD scans with count times as long as 1,000 seconds

 per step on Sunshine Lake’s 2.5 mg ANDA products. Tr. 409:10-22, 412:2-20, 414:10-415:7

 (Atwood); PTX-960 at 21, 23, 13. Slower scans with longer count times are more sensitive. Tr.

 409:25-410:11 (Atwood). Because apixaban is only 2.5% of the material in Sunshine Lake’s

 tablets, crystalline apixaban peaks will be relatively small, and a long count time is necessary to

 detect any crystalline apixaban. Tr. 405:25-406:19, 410:12-19 (Atwood); PTX-843 at

 HECAPIX000398.

        46.     Dr. Atwood’s XPRD scans of Sunshine Lake’s ANDA product show three

 characteristic peaks of crystalline apixaban peaks at 12.4, 16.9, and 27.1 degrees. Tr. 409:4-

 411:8 (Atwood) & PTX-960 at 21 (12.4 peak); Tr. 412:2-20 (Atwood) & PTX-960 at 23 (27.1

 peak); Tr. 413:10-415:7 (Atwood) & PTX-960 at 13 (16.9 peak), 26 (API). Peaks at 12.4 and

 27.1 degrees are listed in the ’945 Patent, and a peak at 16.9 degrees appears in Dr. Atwood’s

 XRPD test of Sunshine Lake’s pure crystalline apixaban API. Tr. 411:22-412:1, 412:21-414:6

 (Atwood); ’945 Patent (JTX-2) at 5 & Table 2; PTX-960 at 26.




                                                –9–
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 13 of 21 PageID #: 14831




        47.    Based on the three peaks he identified in XRPD scans of Sunshine Lake’s ANDA

 product, Dr. Atwood concluded that Sunshine Lake’s ANDA products contains crystalline

 apixaban particles. Tr. 415:22-416:22, 426:1-7 (Atwood).

        48.    Large excipient peaks between 10-11 degrees and 18-19 degrees obscure smaller

 apixaban peaks at 10, 10.6, and 18.5 degrees. Tr. 407:14-408:4 (Atwood); PTX-960 at 2. A

 large excipient peak also obscures a crystalline apixaban peak at 12.9 degrees. Tr. 408:5-409:3

 (Atwood); PTX-960 at 8.

        49.    Dr. Atwood did not need to perform a limit of detection study because he was

 able to detect three characteristic peaks and was not quantifying how much crystalline apixaban

 is present in Sunshine Lake’s ANDA products. See Tr. 371:10-372:5 (Atwood).

        50.    Dr. Atwood’s XRPD tests demonstrate that crystalline apixaban particles are

 present in Sunshine Lake’s ANDA products. Tr. 415:22-416:22, 426:1-7 (Atwood).




                                              – 10 –
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 14 of 21 PageID #: 14832



              2.    Sunshine Lake’s Internal Documents and Witnesses Confirm that
                    Crystalline Apixaban Can Form in Sunshine Lake’s ANDA Products

        51.        Sunshine Lake reported to the FDA that “it can be concluded that the polymorph

 conversion can consistently occur during the stability of Apixaban tablets.” PTX-846 at

 HECAPIX001956; Tr. 1013:24-1014:17 (Chen). After the deposition of the Director of the

 Excipient Department, Dr. Yong Chen, Sunshine Lake amended its ANDA to recharacterize

 allegedly erroneous descriptions related to polymorph conversion. Tr. 1003:12-17, 1004:4-19,

 1022:12-19, 1016:13-15 (Chen). But the conclusion that “polymorph conversion can

 consistently occur during the stability of Apixaban tablets” and the underlying XRPD data

 remain in the amended ANDA submitted in August 2019. Tr. 1013:24-1014:17, 1017:6-1018:16

 (Chen); DTX-996/PTX-948 at HECAPIX093394, 97.

        52.        Sunshine Lake determined that its 5 mg ANDA product from a larger lab-scale

 batch contained crystalline apixaban form N-1 based on a single peak at 17.1 in an XRPD scan.

 DTX-996/PTX-948 at HECAPIX093397; Tr. 1013:6-23, 1017:6-17 (Chen).

        53.        The manufacturing method for the larger lab scale batches and the exhibit batches

 is the same. Tr. 1015:8-17 (Chen).

        54.        Sunshine Lake’s internal testing and analysis shows that the amorphous apixaban

 in its ANDA product can convert to crystalline form N-1. Tr. 1010:3-1011:14 (Chen). An

 internal presentation by HEC, a company affiliated with Sunshine Lake, from 2015 was titled

 “Discussion on the Crystalline Form of Apixaban Tablet U.S.” Tr. 1009:14-19 (Chen); UF ¶¶ 5-

 7. That presentation states that “during the stability process, amorphous apixaban will partially

 convert to crystalline form N. The longer, the higher the conversion ratio.” Tr. 1010:3-7 (Chen).

 Dr. Chen admitted that amorphous apixaban “can convert” to crystalline form N-1 apixaban. Tr.

 1010:23-1011:1 (Chen). The presentation also states that “82 percent of the amorphous form



                                                 – 11 –
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 15 of 21 PageID #: 14833



 converts into crystalline form N,” and “in the end, all will convert to crystalline N.” Tr.

 1010:19-1011:14 (Chen).

              3.     Dr. Brittain’s Testing Was Insufficient

        55.        Dr. Brittain agreed that Dr. Atwood’s approach of using slow scans to increase

 the sensitivity was reasonable given the small percentage of apixaban in Sunshine Lake’s ANDA

 product. Tr. 1112:11-17 (Brittain). But Dr. Brittain did not attempt to replicate Dr. Atwood’s

 method by using slow scans in his analysis. Tr. 1112:25-1113:6 (Brittain).

        56.        For each test he performed, Dr. Brittain ran five fast scans at approximately 0.3

 seconds per step and then averaged the data. Tr. 1072:1-10, 1114:4-20 (Brittain). Dr. Brittain

 admitted that his scan averaging method results in an equivalent step time of 1.75 seconds per

 step and that the step time Dr. Atwood used at 1,000 seconds is “a lot bigger than 1.75.” Tr.

 1114:14-20 (Brittain). Thus, Dr. Atwood’s XRPD testing is several orders of magnitude more

 sensitive than Dr. Brittain’s.

        57.        Dr. Brittain’s testing was insufficient to detect crystalline apixaban in Sunshine

 Lake’s tablets. Tr. 423:6-12 (Atwood). Dr. Brittain’s fast scans are not sufficiently sensitive to

 observe small features in an XRPD pattern. Tr. 421:18-422:7 (Atwood). The small percentage

 of apixaban in Sunshine Lake’s ANDA product means that any crystalline apixaban will not

 produce large peaks in an XRPD pattern. Tr. 422:8-15 (Atwood). And averaging five fast scans

 will not compensate, because running a slow scan with a significant number of counts and a low

 standard deviation is needed. Tr. 422:22-423:5 (Atwood).

        58.        Dr. Brittain also relied on XRPD testing provided by counsel from Sunshine

 Lake. Tr. 1116:24-1117:11 (Brittain); DTX-505. Dr. Brittain did not know who conducted

 those tests and never spoke with anyone who did the testing. Tr. 1117:12-20 (Brittain). He did



                                                  – 12 –
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 16 of 21 PageID #: 14834



 not know what scan parameters were used. Tr. 1117:21-24 (Brittain). Dr. Brittain accepted the

 results at face value. Tr. 1117:25-1118:2 (Brittain).

              4.     Dr. Brittain Confirmed There Is a Genuine Peak at 12.4 Degrees in
                     Dr. Atwood’s Analysis of Sunshine Lake’s ANDA Product

        59.        Dr. Brittain conceded that Dr. Atwood’s XRPD tests showed a reproducible peak

 at 12.4 degrees. Tr. 1106:21-1107:9 (Brittain). Dr. Brittain described the peak at 12.4 degrees as

 “indisputable.” Tr. 1107:4-9 (Brittain). A peak at 12.4 degrees is characteristic of crystalline

 apixaban because it is within 0.1 degrees of the characteristic peak at 12.3 listed in the ’945

 Patent. Tr. 411:22-412:1 (Atwood), 1106:16-20 (Brittain).

        60.        In his expert report, Dr. Brittain initially claimed that the peak at 12.4 degrees was

 caused by lactose anhydrous, one of the excipients in Sunshine Lake’s ANDA product. Tr.

 1107:10-17 (Brittain).

        61.        Dr. Atwood disproved that theory. Dr. Atwood tested Dr. Brittain’s alleged

 sample of lactose anhydrous and found that it was not lactose anhydrous but, instead, contained

 lactose monohydrate. Tr. 1108:5-1109:1 (Brittain). Dr. Brittain conceded as much. Tr. 1108:5-

 15 (Brittain) (“Yes. There was lactose monohydrate as Dr. Atwood said.”).

        62.        Dr. Brittain then claimed that the peak at 12.4 degrees that Dr. Atwood observed

 was caused by lactose monohydrate. Tr. 1095:10-1096:13 (Brittain). Dr. Brittain speculated that

 the lactose anhydrous in Dr. Atwood’s sample must have converted to lactose monohydrate

 because Dr. Atwood did not see a peak in his November scan. Tr. 1110:21-1111:7 (Brittain).

 Dr. Brittain theorized at his deposition that there must have been a conversion because Dr.

 Atwood’s first scan did not show a peak and then “a scan a couple months later showed the

 peak.” Tr. 1111:18-1112:4 (Brittain). But Dr. Brittain ultimately agreed that Dr. Atwood’s

 November 7, 2018 scan shows a peak at 12.4 degrees. Tr. 1110:21-1112:4 (Brittain).


                                                  – 13 –
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 17 of 21 PageID #: 14835



         63.      Lactose monohydrate is not an ingredient in Sunshine Lake’s ANDA products.

 Tr. 1109:2-9 (Brittain).

         64.      Accordingly, the indisputable peak Dr. Atwood found at 12.4 degrees cannot be

 attributed to lactose monohydrate, nor to any form of lactose in Sunshine Lake’s ANDA product.

 Tr. 420:307 (Atwood).

         65.      Dr. Atwood’s first XRPD test of Sunshine Lake’s ANDA product was on October

 31, 2018. PTX-960 at 2; Tr. 482:2-7 (Atwood). This scan used a six-second count time, which

 is too fast to observe material that is 2.5% of the sample. Tr. 485:22-486:9 (Atwood). The slow

 scan that Dr. Atwood relied on to show the presence of a peak at 12.4 degrees was a week later

 on November 7, 2018. PTX-960 at 11; Tr. 421:4-10 (Atwood). Dr Atwood testified that the

 lactose anhydrous would not convert in the time between his first and later scans. Tr. 420:21-

 421:14 (Atwood).

       C.      The Crystalline Apixaban Particles in Sunshine Lake’s ANDA Products Have a
               D90 Equal to or Less than about 89 Microns

         66.      Plaintiffs have shown by a preponderance of the evidence that the crystalline

 apixaban particles in Sunshine Lake’s ANDA products have a D90 equal to or less than 89

 microns.

         67.      Sunshine Lake attempts to avoid crystallization by using a process designed to

 make an amorphous dispersion. Tr. 1078:5-13 (Brittain). Sunshine Lake uses the polymer

 povidone, which is a well-known nucleation and crystallization inhibitor. Tr. 1097:19-1098:16

 (Brittain).

         68.      Sunshine Lake starts by dissolving crystalline apixaban in a solution with

 povidone. Tr. 425:4-9 (Atwood). The solution of polymer and apixaban is then sprayed onto a




                                                – 14 –
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 18 of 21 PageID #: 14836



 bed of excipient particles where the droplets rapidly dry. Tr. 425:10-21 (Atwood), 1058:20-

 1059:8 (Brittain).

        69.     Sunshine Lake’s manufacturing process limits the size of the crystalline apixaban

 particles that form in Sunshine Lake’s ANDA products. Tr. 426:8-12 (Atwood). Rapid drying

 leaves apixaban uniformly distributed. Tr. 426:13-427:2 (Atwood), 1058:20-1059:8 (Brittain).

 Dr. Atwood testified that apixaban will be “well separated” in the solution step and rapid drying

 “will capture apixaban in small pockets rather uniformly distributed among the excipients.” Tr.

 426:13-427:2 (Atwood). Apixaban will not be able to coalesce into large domains during drying.

 Tr. 426:13-427:2 (Atwood).

        70.     Because the apixaban is only 2.5% of the composition, the regions of apixaban

 will be small and will not support the growth necessary for crystalline apixaban particles to reach

 89 microns. Tr. 427:3-15. (Atwood). When crystals first form, they will be on the order of a few

 nanometers across in size. Tr. 330:19-22, 424:7-15 (Atwood). Even if the apixaban were to

 crystallize completely, the small amount “places a distinct limitation on the size to which crystals

 could grow.” Tr. 427:3-15. (Atwood). Crystals must convert surrounding amorphous material in

 order to grow. Tr. 331:1-13 (Atwood). Because the small amount of apixaban is uniformly

 distributed, “[t]here is just not enough material in these individual pockets to support growth of

 crystals of 89,000 nanometers.” Tr. 427:3-15 (Atwood).

        71.     Povidone and other excipients will keep the crystalline apixaban particles

 separate. Tr. 427:16-22 (Atwood). Dr Brittain described the apixaban as existing in “a film of

 povidone on the surface of the excipient particles.” Tr. 1058:6-1059:10 (Brittain). Dr. Brittain

 testified that povidone is a well-known crystallization inhibitor. Tr. 1097:19-1098:16 (Brittain).

 Dr. Brittain agreed that Dr. Atwood’s explanation that apixaban particles form and become




                                               – 15 –
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 19 of 21 PageID #: 14837



 immobilized by surrounding povidone is plausible, if there were not experimental evidence to the

 contrary. Tr. 1118:13-1119:3 (Brittain). The only experimental evidence Dr. Brittain cited in an

 attempt to contradict Dr. Atwood were (a) the theory that Sunshine Lake’s products contain no

 crystalline apixaban based on his assessments of the XRPD data; and (b) a patent from Cadila

 Healthcare. Tr. 1118:19-1120:25 (Brittain). But the theory that Sunshine Lake’s products

 contain no crystalline apixaban is disproven by Dr. Atwood’s contrary test results (supra at 44-

 50), Sunshine Lake’s own testing (supra at 51-54), the insufficient sensitivity of Dr. Brittain’s

 tests (supra at 55-58), and the indisputable peak at 12.4 (supra at 59-65). And the Cadila

 Healthcare patent is distinguishable and irrelevant. Infra at 74. Thus, povidone will prevent

 crystalline apixaban particles from growing large.

        72.     Dr. Brittain presented no evidence that a crystalline apixaban particle in Sunshine

 Lake’s ANDA products could grow larger than 89 microns.

        73.     Based on Sunshine Lake’s manufacturing process, Sunshine Lake’s ANDA

 products will not contain large crystalline apixaban particles. Tr. 428:2-16 (Atwood). It was not

 necessary to calculate the D90 because the crystalline apixaban particles will be so much smaller

 than 89 microns that the claim limitation is clearly met. Tr. 428:2-429:1 (Atwood).

        74.     Dr. Brittain contends that the apixaban in its amorphous dispersion will be bound

 to excipients and not exist as discrete particles. Tr. 1119:17-1120:5 (Brittain). Dr. Brittain’s

 only support is a patent application by a third party Cadila Healthcare, Limited. Tr. 1119:17-

 1120:15 (Brittain); DTX-503. Dr. Brittain admitted that the patent application does not describe

 Sunshine Lake’s manufacturing process. Tr. 1119:17-1120:12, 1122:10-12 (Brittain). He agreed

 that Sunshine Lake does not use the procedure described in the examples in that patent

 application. Tr. 1122:13-16 (Brittain). Sunshine Lake uses a different solvent than what is




                                                – 16 –
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 20 of 21 PageID #: 14838



 described in the patent application. Tr. 1122:17-19 (Brittain). Sunshine Lake’s manufacturing

 process involves spray drying apixaban and povidone on an excipient, and the patent application

 does not. Tr. 1122:20-25 (Brittain).

        75.      All crystals are particles. Tr. 1669:16-20 (Myerson). The ’945 Patent discloses

 that the term “particles” refers to individual drug substance particles, whether they exist singly or

 are agglomerated. ’945 Patent (JTX-2) at 3:20-22; Tr. 348:6-22 (Atwood). Thus, the particle

 size limitation addresses the apixaban particles in the agglomerate, not the agglomerate itself.

 ’945 Patent (JTX-2) at 3:22-29; Tr. 348:6-349:10, 492:22-493:3 (Atwood).

      D.      Conclusion

        76.      Sunshine Lake’s 2.5 mg and 5 mg ANDA products will infringe claims 21 and 22

 of the ’945 Patent, respectively. Tr. 429:2-8 (Atwood).

  Dated: December 20, 2019                               Respectfully submitted,

                                                         FARNAN LLP

  Of Counsel:                                            /s/ Michael J. Farnan
                                                         Joseph J. Farnan, Jr. (Bar No. 100245)
  William F. Lee (admitted pro hac vice)                 Brian E. Farnan (Bar No. 4089)
  Kevin S. Prussia (admitted pro hac vice)               Michael J. Farnan (Bar No. 5165)
  Andrew J. Danford (admitted pro hac vice)              919 N. Market Street, 12th Floor
  Timothy A. Cook (admitted pro hac vice)                Wilmington, DE 19801
  WILMER CUTLER PICKERING                                Tel: (302) 777-0300
   HALE AND DORR LLP                                     Fax: (302) 777-0301
  60 State Street                                        farnan@farnanlaw.com
  Boston, MA 02109                                       bfarnan@farnanlaw.com
  Tel: (617) 526-6000                                    mfarnan@farnanlaw.com
  Fax: (617) 526-5000
                                                         Counsel for Plaintiffs Bristol-Myers Squibb
  Amy K. Wigmore (admitted pro hac vice)                 Company and Pfizer Inc.
  William G. McElwain (admitted pro hac vice)
  Heather M. Petruzzi (admitted pro hac vice)
  WILMER CUTLER PICKERING
   HALE AND DORR LLP
  1875 Pennsylvania Avenue NW
  Washington, DC 20006


                                                – 17 –
Case 1:17-cv-00374-LPS Document 687 Filed 12/20/19 Page 21 of 21 PageID #: 14839



  Tel: (202) 663-6000
  Fax: (202) 663-6363




                                     – 18 –
